Citation Nr: 1105895	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-07 571	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for polycythemia vera, to 
include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1947 to October 
1969, including service in the Republic of Vietnam from May 1965 
to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  
Jurisdiction over the Veteran's case was subsequently transferred 
to the Roanoke, Virginia RO.

This case was previously before the Board in August 2010 when it 
was referred to the Veterans Health Administration (VHA) for a 
medical expert opinion.  An opinion was obtained in November 2010 
and a copy of this opinion was sent to the Veteran and his 
representative in December 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's 
polycythemia vera was not present in service or until many years 
thereafter and is not related to service or to an incident of 
service origin, including his presumed herbicide exposure.


CONCLUSION OF LAW

Polycythemia vera, to include as due to exposure to herbicides, 
was not incurred in or aggravated by service, and service 
connection for a polycythemia vera may not be presumed based on 
the presumption for diseases presumptively due to in-service 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159.  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded. 

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the appellant in December 2006 that fully addressed all 
notice elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim, of the appellant's and VA's 
respective duties for obtaining evidence, and that a disability 
rating and an effective date for the award of benefits would be 
assigned if service connection was awarded.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The Veteran submitted relevant private treatment 
records from The Medical Oncology Group.  The appellant was 
afforded a VA medical examination in November 2007 and a VA 
medical opinion was obtained in November 2010. 

In statement dated in 1999 the Veteran was noted to be receiving 
benefits from the Social Security Administration (SSA).  At the 
time of this statement the Veteran was 70 years of age.  This 
statement does not reveal that the Veteran was in receipt of SSA 
disability benefits and at no point does the Veteran report that 
he received SSA disability benefits.  VA's duty to assist 
includes the responsibility to obtain any relevant records from 
the SSA.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see 
also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  VA, 
however, is not required to search for evidence, which even if 
obtained, would make no difference in the result.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (declining to require strict 
adherence to technical requirements and impose additional burdens 
on VA when there was no benefit flowing to the claimant).  Based 
upon the Veteran's age at the time of the SSA notice and the lack 
of any indication that the Veteran receives SSA disability 
benefits, the Board finds it unnecessary to obtain these records 
as the preponderance of the evidence indicates that the notice 
relates to SSA retirement benefits.

Neither the appellant nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty to 
assist the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

The Veteran seeks entitlement to service connection for 
polycythemia vera, to include as due to exposure to herbicides.  
The Veteran contends that his current polycythemia vera is 
related to his exposure to herbicides while stationed in the 
Republic of Vietnam and in Korea.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995).

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is 
satisfactory, the Board may also properly consider internal 
inconsistency of the statements, facial plausibility, consistency 
with other evidence submitted on behalf of the Veteran, and the 
Veteran's demeanor when testifying at a hearing.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995), aff'd per curiam, 78 F.3d 
604(Fed.Cir.1996). 

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to herbicide 
agents, including an herbicide commonly referred to as Agent 
Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

Whenever VA's Secretary determines, on the basis of sound medical 
and scientific evidence, that a positive association exists 
between the exposure of humans to an herbicide agent and the 
occurrence of a disease in humans, the Secretary shall prescribe 
regulations providing that a presumption of service connection is 
warranted for that disease.  38 U.S.C.A. § 1116(b)(1).

If a Veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to have 
been incurred in service if manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service: chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides to include Agent 
Orange used in the Republic of Vietnam during the Vietnam era is 
not warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection is 
warranted.  See Notice, 72 Fed. Reg. 32,395 (2007).

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude a 
Veteran from establishing service connection with proof of direct 
causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any polycythemia vera.

A private treatment note, dated in November 2003, indicates that 
the Veteran was evaluated for elevated hemoglobin and hematocrit.  
After examination he was noted to have a very high hemoglobin and 
hematocrit.  His white count and platelets were normal.  He had 
only isolated erythrocytosis.  In December 2003 the Veteran was 
diagnosed with erythrocytosis, mild, unspecified.  He was noted 
to not have a true myeloproliferative disorder.  In February 2004 
the Veteran was diagnosed with erythrocytosis secondary to 
chronic obstructive pulmonary disease (COPD).  His hematocrit was 
noted to be better than three months prior.  In August 2004 the 
Veteran had a high hematocrit and was diagnosed with progressive 
erythrocytosis secondary to COPD.  In September 2004 the Veteran 
was diagnosed with progressive erythrocytosis secondary to COPD, 
hypertension, and a history of mild congestive heart failure 
(CHF).  He was diagnosed with progressive erythrocytosis 
secondary to COPD in October 2004.  In January 2005 the Veteran 
was diagnosed with progressive erythrocytosis secondary to COPD 
and hypertension.  He was reported to by symptomatic and to have 
an elevated hematocrit.  In March 2005 the Veteran was diagnosed 
with progressive erythrocytosis, hypertension, and morbid 
obesity.  He was diagnosed with polycythemia vera - 
erythrocytosis and thrombocytosis, poorly controlled 
hypertension, hypercholesterolemia, and arthritis in a private 
treatment note dated in April 2005.  In May 2005 the Veteran was 
diagnosed with polycythemia vera, hypertension, and COPD.  His 
blood pressure was noted to be normal and his platelets were 
below 400,000; however, his hematocrit was "still" 53 percent.  
The Veteran was again diagnosed with polycythemia vera, 
hypertension, and COPD in June 2005.

In a VA treatment note, dated in December 2005, shows that he was 
diagnosed with questionable history of polycythemia vera.  A 
peripheral smear revealed microcytic hypochromic erythrocytes.  
However, at no point has it been indicated that the Veteran's 
polycythemia vera may be associated with service.

In a statement dated in June 2007 a VA physician stated that 
polycythemia vera is a clonal hematological malignancy which is 
of unknown etiology.  The physician reported that it is a 
myeloproliferative disorder and that chronic myelogenous 
leukemia, myeloid metaplasia, myelofibrosis, and essential 
thrombocythemia were other myeloproliferative disorders.  The 
physician stated that the etiology of these disorders was unknown 
but that they have been associated with radiation and chemical 
exposure.  Excess mortality of individuals with the disorder was 
reported in chemical plant workers.  The physician indicated that 
she has seen a Vietnam Veteran who presented with both a 
myeloproliferative disorder and a non-Hodgkin's lymphoma 
simultaneously.  She stated that individual myeloproliferative 
disorders are uncommon, so it may not be easy to appreciate the 
increased risk as compared to the incidence of lymphoma.  

The Veteran was afforded a VA Compensation and Pension (C&P) 
hemic disorders examination in November 2007.  The examiner noted 
that the Veteran was diagnosed with polycythemia vera in 2005 and 
that he had been treated with phlebotomy once every three weeks; 
however, that treatment had been stopped.  The Veteran was 
treated with hydroxyurea capsules.  The examiner noted that the 
opinion of the VA physician dated in June 2007 had been reviewed.  
The examiner stated that "[t]o the best of my knowledge, 
polycythemia vera is not a presumptive condition related to Agent 
Orange."

In November 2010 a VA hematology specialist reviewed the claims 
file and rendered an opinion regarding the Veteran's polycythemia 
vera.  The physician stated that the Veteran's polycythemia was 
first noted in November 2003 and that a prior blood count, dated 
in July 2001, was normal.  As such, the examiner rendered the 
opinion that it was unlikely that the Veteran's polycythemia vera 
developed during his active service or within a year after 
separation from service in October 1969.  The specialist further 
noted that no supportive data could found associating 
polycythemia to herbicide exposure or to suggest that herbicide 
exposure increased the likelihood of developing polycythemia 
vera.  Lastly, the physician noted that the opinion rendered by a 
VA hematologist in 2007 appeared to be based on personal 
observation.  The physician could not disagree with the VA 
hematologist regarding the fact that myeloproliferative disorders 
are much less common than lymphomas and myelomas and, therefore, 
it may not be easy to appreciate increased risk relative to 
lymphomas and myelomas.

The Board finds that service connection for polycythemia vera, to 
include as due to exposure to herbicides, is not warranted.  
Initially the Board notes that, while exposure to herbicides was 
presumed based upon the Veteran's service in the Republic of 
Vietnam from May 1965 to May 1966, the presumption of service 
connection for diseases associated with exposure to herbicides 
only applies to those diseases specifically listed in 38 C.F.R. 
§ 3.309(e).  As the record reflects that he has not been 
diagnosed with any disease specified under 38 C.F.R. § 3.309(e), 
presumptive service connection for polycythemia vera, is not 
warranted.  

As discussed above, the service treatment records do not reveal 
any complaint, diagnosis, or treatment for any polycythemia vera.  
He was not diagnosed with any polycythemia vera until November 
2003, more than thirty years after separation from service.  The 
post-service treatment records do not reveal any indication that 
the Veteran's polycythemia vera may be related to the Veteran's 
active service.  Although a VA physician noted in a statement 
dated in June 2007 that excess mortality due to the condition has 
been reported in chemical plant workers and that the disorder has 
been associated with chemical exposure and radiation, the same 
physician indicated that the etiology of polycythemia vera was 
unknown.  In November 2010 a VA specialist rendered the opinion 
that as the Veteran was discharged from service in October 1969, 
his blood count was normal in July 2001, and the Veteran was 
first diagnosed with polycythemia vera in November 2003, it was 
unlikely that the Veteran's polycythemia vera developed during 
the Veteran's active service or within a year after separation 
from service.  In addition, the VA specialist stated that no 
supportive data could found associating polycythemia to herbicide 
exposure or to suggest that herbicide exposure increased the 
likelihood of developing polycythemia vera.  Finally, although 
the Veteran reports that he believes that the disease is related 
to service, as a lay person, his opinion on a complex medical 
question such as the onset or etiology of a cancer is not 
competent evidence.  See 38 C.F.R. § 3.159(a)(1) (2010); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) 
(holding that "[l]ay evidence can be competent and sufficient to 
establish a diagnosis when ... a lay person is competent to 
identify the medical condition" and providing, as an example, 
that a layperson would be competent to identify a condition such 
as a broken leg, but would not be competent to identify a form of 
cancer).

As service connection is not warranted on a presumptive basis and 
the preponderance of the evidence is against a finding that his 
polycythemia vera is related to service, developed within one 
year of separation from service, or is related to his presumed 
exposure to herbicides in service, service connection for 
polycythemia vera is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for polycythemia vera, to include as due to 
exposure to herbicides, is denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


